229 S.W.3d 156 (2007)
Suada MUJAKIC, Plaintiff/Appellant,
v.
Brian BIEKER, Defendant/Respondent.
No. ED 88536.
Missouri Court of Appeals, Eastern District, Division Four.
May 15, 2007.
Motion for Rehearing and/or Transfer Denied July 18, 2007.
Application for Transfer Denied August 21, 2007.
Frank J. Niesen, Jr., Saint Louis, MO, for Plaintiff/Appellant.
Denis C. Burns, Amanda L. Hazleton, Saint Louis, MO, for Respondent/Defendant.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J. and SHERRI B. SULLIVAN, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 18, 2007.

ORDER
PER CURIAM.
Suada Mujakic appeals from the trial court's judgment awarding her damages in the amount of $2000.00 for personal injuries she sustained in an automobile collision with Brian Bieker. We have reviewed the briefs of the parties and the record on appeal and find no abuse of discretion. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use *157 only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).